NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CLAUDIA DOLORES TOBAR-                            No. 08-73450
ASCENCIO; et al.,
                                                  Agency Nos. A099-534-445
               Petitioners,                                   A099-534-446

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Claudia Dolores Tobar-Ascencio and her son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum. Our jurisdiction is governed 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010), and we deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Tobar-Ascencio’s testimony and her asylum

application regarding whether her father had been kidnaped and whether he was

deceased. See id. at 1040-44 (adverse credibility determination was reasonable

under the REAL ID Act’s “totality of the circumstances”). The agency properly

rejected Tobar-Ascencio’s explanations for these inconsistencies. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (upholding agency finding that

explanations were insufficient). In the absence of credible testimony, Tobar-

Ascencio’s asylum claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      We lack jurisdiction to review Tobar-Ascencio’s contention regarding

waiver of her right to legal counsel because she failed to raise this claim to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction

over claims not presented below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     08-73450